Citation Nr: 9901339	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-21 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for cervical 
myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.  This matter comes to the Board of Veterans 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Columbia Regional Office (RO) October 1993 rating decision 
which denied an increased (compensable) rating for his 
service-connected cervical myositis.  In July 1996 and 
January and October 1997, the Board remanded this case to the 
RO for additional development of the evidence.


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the veteran contends that his service-connected 
cervical myositis is more severely disabling than the 
currently assigned noncompensable evaluation reflects, and 
that an increased rating for such disability is therefore 
warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a 10 
percent rating for service-connected cervical myositis.


FINDING OF FACT

The veterans service-connected cervical myositis is 
currently manifested by reduced range of motion and weakness, 
but is not shown to be productive of functional impairment.



CONCLUSION OF LAW

Resolving the benefit of the doubt in the veterans favor, 
the schedular criteria for a 10 percent rating for cervical 
myositis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71a, Diagnostic Codes 
5021-5290 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veterans claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that disability associated with his service-connected 
cervical myositis has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992); King v. Brown, 5 Vet. App. 
19 (1993).  Once determined that a claim is well grounded, 
the VA has a statutory duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the veterans claim.  Thus, the Board is satisfied that the 
statutory duty to assist has been met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).

Historically, service connection for cervical myositis was 
granted by March 1958 RO rating decision, and a 
noncompensable rating assigned.  That decision was based on 
the veterans service medical records, showing that he 
sustained a muscle injury to his neck while wrestling with 
another serviceman, and post-service clinical evidence 
documenting treatment associated with recurrent myositis of 
the cervical muscles.  On VA medical examination in February 
1958, the range of motion of the neck was full, but was 
associated with pain; X-ray study of the cervical spine 
revealed no evidence of fracture, dislocation, joint or bone 
injury or disease, and the cervical vertebrae were in perfect 
alignment.

A January 1979 medical certificate from a private physician 
indicates that he treated the veteran for neck pain for 15 
years beginning in 1955; in December 1978, he again treated 
him for neck pain and headaches.  Reportedly, radiographic 
evidence in 1978 showed the presence of degenerative disc 
disease and hypertrophic changes involving the cervical 
spine.  

VA outpatient treatment records from October 1978 to February 
1979 reveal, in pertinent part, reports of painful neck on 
motion.

Medical records from C. White, M.D., from May to June 1956 
and in March 1979 reveal that the veteran was hospitalized 
for neck stiffness and non-radiating pain from May to June 
1956, at which time acute myositis was diagnosed; X-ray 
studies of the cervical spine during treatment revealed no 
abnormalities.  In March 1979, Dr. White indicated that he 
initially treated the veteran for neck-muscle pain in 1955, 
noting that 1956 X-ray study of the cervical spine revealed 
no evidence of arthritis or degenerative disc disease.

On VA orthopedic examination in November 1979, the veteran 
indicated that he experienced pain and stiffness in his neck.  
On examination, there was no evidence of neurological 
abnormalities or muscle atrophy, and the range of motion of 
the cervical spine was approximately normal (but 
associated with pain on extreme motion).  The examiner 
indicated that the current symptoms of neck pain and 
stiffness were manifestations of his mild degenerative 
spondyloarthrosis, and his in-service neck injury was not 
currently productive of any residual disability.

By June 1980 decision, the Board denied a compensable rating 
for the veterans service-connected cervical myositis, based 
on clinical evidence demonstrating that symptomatology 
involving his neck was primarily associated with nonservice-
connected disabilities; symptomatology associated with his 
service-connected neck disability was found to be productive 
of only minimal impairment.

VA outpatient treatment records from December 1980 to June 
1983 reveal that the veteran complained of painful neck in 
December 1982, and in January, May, and June 1983.  

By June 1984 decision, the Board denied the veterans claim 
of service connection for cervical spine arthritis, finding 
that the clinical evidence did not demonstrate that such 
disability was related to his period of active military 
service or his service-connected cervical myositis.

VA outpatient treatment records from August 1985 to May 1986 
reveal, in pertinent part, X-ray evidence of degenerative 
changes involving the cervical spine in April 1986.  In May 
1986, the veteran reported experiencing pain and stiffness of 
the neck; on examination, a muscle spasm was noted and the 
range of motion of the cervical spine was reduced.

On VA neurological examination in June 1986, the veteran 
indicated that his severe neck pain was productive of 
inability to perform any range of motion of the cervical 
spine.  On examination, there was no evidence of any obvious 
neurological deficit and the veteran seemed to have a chronic 
pain syndrome (appearing more severe than it could be 
accounted for on the basis of previous X-ray findings or 
other evidence of neurological disease documented in the 
claims folder).

VA medical records from March 1992 to August 1993 reveal, in 
pertinent part, intermittent treatment associated with 
painful neck.  A March 1992 X-ray study revealed advanced 
degenerative changes and interspace narrowing of the cervical 
spine.  In August 1992, degenerative disc disease of the 
cervical spine without evidence of radicular symptoms or 
signs was diagnosed.

At a September 1994 RO hearing, the veteran testified that he 
experienced gradually progressing neck pain (reportedly now 
associated with neurological impairment and involving the 
entire spine) since his initial in-service cervical muscle 
injury.  

At a December 1996 Board hearing, the veteran testified that 
he experienced severe pain and stiffness of his neck since 
his initial in-service neck-muscle injury.  Reportedly, his 
symptomatology consisted of radiating pain, increasing during 
bad weather, reduced range of motion, and occasional 
inability to turn his head.  He indicated that he regularly 
used medication, consisting of muscle relaxants, to alleviate 
his neck pain and stiffness.  

At the December 1996 Board hearing, the veterans accredited 
representative requested that the veteran be afforded a 
thorough VA examination to assess the severity of symptoms 
associated with his service-connected cervical myositis and 
to distinguish service-connected symptoms from nonservice-
connected cervical spine symptoms.

On VA orthopedic examination in April 1997 (which did not 
include the examiners review of the claims folder), the 
veteran indicated that he experienced reduced range of motion 
and chronic pain in his neck since it was injured in the 
service but denied experiencing any particular radicular 
symptoms.  On examination, the range of motion of the 
cervical spine was 5-10 degrees extension and 10-15 degrees 
flexion; lateral bending was to 30 degrees to the right and 
to 25 to the left; right side rotation was to 25 degrees and 
left side rotation was to 30 degrees; diffuse tenderness was 
noted over his spinous process; the strength of all muscle 
groups was 4/5, and there was some evidence of mild muscle 
atrophy involving the interossei of the left hand.  Clinical 
impression was cervical strain with cervical spine fracture, 
to be confirmed by an X-ray study.  The examiner indicated 
that limitation of motion was probably caused by both 
arthritic changes of the cervical spine and muscular spasm.

Medical records from the Santee-Wateree Community Mental 
Health Center from February 1981 to June 1997, reveal, in 
pertinent part, intermittent reports of pain associated with 
reported and documented history of arthritis.  

VA X-ray study of the cervical spine, performed in June 1997, 
revealed severe degenerative changes and mildly narrowed disc 
spaces at all levels, marginal osteophytes at C2-3 through 
C6-7 levels; a small calcification was seen in the soft 
tissue posterior to the spine.

VA medical records from August 1993 to November 1997 reveal, 
in pertinent part, intermittent treatment associated with 
pain, numbness, weakness, and reduced range of motion of the 
veterans neck.  A March 1994 study of the soft tissue of the 
neck revealed no significant abnormalities.  During this 
period, severe degenerative disc disease involving the 
cervical spine was diagnosed.  

Another VA orthopedic examination was performed in December 
1997, including the examiners review of the entire claims 
folder and the veterans pertinent history referable to his 
neck/cervical spine symptomatology and disabilities.  The 
examiner indicated that his physical findings had not changed 
since he last examined the veteran in April 1997, adding that 
recent X-ray studies (showing severe degenerative changes 
involving all cervical levels, disc space narrowing, and 
marginal osteophytes, but revealing no evidence of fracture 
or subluxation) and July 1997 electrodiagnostic studies 
(showing ulnar neuropathy at the elbow and radiculopathy at 
the C7-8 level) were also available for his review.  Based on 
his review of the evidence of record and the veterans 
complaints referable to his neck symptomatology, the examiner 
opined that it was unlikely that his current functional 
impairment was related to the muscle strain sustained in the 
service, but rather, was related to his degenerative spinal 
condition which was probably acquired through many years of 
intense physical labor.

VA outpatient treatment records from July to August 1998 
reveal, in pertinent part, treatment associated with painful 
and cracking neck and weakness in the veterans left 
upper extremity.  On examination in July 1998, the range of 
motion of the neck was reduced, and there was evidence of 
some wasting of the musculature of the neck.  A July 1998 X-
ray study of the cervical spine revealed minimal interval 
changes, compared to the previous study in June 1997.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

Currently, the veterans service-connected cervical myositis 
is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5021-5290 
(myositis and limitation of motion of the cervical spine, 
respectively), and a noncompensable evaluation is assigned.  
Although Diagnostic Code 5290 provides for a minimum 10 
percent disability rating if the limitation of motion is 
slight, the noncompensable rating was assigned under 
38 C.F.R. § 4.31 which provides that in every instance where 
the rating schedule does not provide a zero percent 
evaluation, a zero percent evaluation will be assigned if the 
criteria for a compensable rating have not been met.  A 10 
percent rating is warranted under Diagnostic Code 5290, if 
the limitation of motion of the cervical spine is slight; if 
the limitation of motion is moderate, a 20 percent rating 
will be assigned; if it is severe, a 30 percent rating is of 
application.

Based on the foregoing, the Board believes that a 10 percent 
rating for the veterans service-connected cervical myositis 
is warranted.  Although the evidence demonstrates that 
symptomatology involving his neck/cervical spine is primarily 
associated with nonservice-connected degenerative changes in 
the cervical spine, a neck-muscle injury sustained in service 
clearly resulted in chronic disability leading to a grant of 
service connection for cervical myositis in 1958; a 
compensable rating for that disability was denied by the 
Board in June 1980, as discussed above, but it was then found 
that minimal impairment was in fact attributable to his 
service-connected symptomatology.  Moreover, although the 
clinical evidence demonstrates that chronic, persistent, and 
gradually increasing symptoms of painful, stiff, and weak 
neck are associated with his nonservice-connected 
degenerative changes, some weakness of the neck appears to 
have been present even prior to the development of 
degenerative changes and may be attributable to cervical 
myositis.  Finally, although the VA examiner opined in 
December 1997 that functional impairment involving the 
veterans neck was not attributable to his in-service injury, 
he previously stated in April 1997 that limitation of motion 
of the cervical spine was probably related to both 
degenerative changes and muscular spasm.  Thus, resolving the 
benefit of the doubt in the veterans favor and on 
consideration of his subjective complaints reported over the 
years, the Board believes that the severity of his service-
connected neck symptomatology more nearly approximates the 
rating criteria for a 10 percent rating under Diagnostic Code 
5290.  38 C.F.R. §§ 4.3, 4.7; see DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

As discussed above, symptomatology involving the veterans 
neck/cervical spine is primarily associated with nonservice-
connected degenerative changes and his service-connected 
cervical myositis is not productive of functional impairment 
(as opined by the VA examiner in December 1997).  Thus, the 
evidence clearly does not support a finding that his service-
connected symptomatology is productive of at least moderate 
impairment of the range of motion of the cervical spine upon 
consideration of both objective evidence and subjective 
complaints of pain and weakness.  Thus, a rating greater than 
10 percent for cervical myositis is not warranted under 
Diagnostic Codes 5290 (discussed fully above) or 5293 
(intervertebral disc syndrome).

The evidence now before the Board does not reveal that the 
veterans service-connected cervical myositis causes him 
unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1).  He is not shown to 
have required frequent periods of hospitalization and has not 
demonstrated a marked loss of employment on account of his 
service-connected neck disability.  The Board is mindful of 
his argument that symptomatology involving his cervical 
region is productive of pain, weakness, stiffness, and 
occasional inability to perform motion.  Yet, as discussed 
above, such symptoms are primarily associated with 
nonservice-connected cervical spine disability rather than 
with the service-connected cervical myositis.  Moreover, the 
rating of disabilities is based on average impairment of 
earning capacity in a civil occupation.  38 U.S.C.A. § 1155.  
In cases such as this, where there is no evidence of an 
exceptional or unusual disability picture, application of the 
provisions of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria is deemed inappropriate.  


ORDER

An increased rating for cervical myositis is granted to 10 
percent, subject to the law and regulations governing the 
payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
